Citation Nr: 0335888	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from March 
1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision granted an 
increased rating of 70 percent for the veteran's service 
connected post traumatic stress disorder, effective June 29, 
2000. 

In an Informal Hearing Presentation dated April 2003 the 
veteran's representative asserted that the service connected 
post traumatic stress disorder renders the veteran 
unemployable.  This appears to be a claim for entitlement to 
a total disability rating for compensation based on  
individual unemployability (TDIU).  This issue has not been 
adjudicated by the RO and is not properly before the Board at 
this time.  This issue is referred to the RO for action 
deemed appropriate.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with their claim and to provide them 
notice of evidence needed to support the claim.  VA adopted 
regulations to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2003).  VA has a duty to notify 
the appellant and the representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2003).  

Review of the claims file does not reveal that the veteran 
was provided with any VCAA notice with respect to his claim 
for an increased rating for his PTSD.  More recently, in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to provide the 
veteran with the proper VCAA notice and to inform the him 
that a full year is allowed to respond to the VCAA notice.

In a statement dated April 1998 the veteran indicated that he 
was being treated for his PTSD at "Biloxi / Gulfport VA 
Hospital."  Review of the claims file subsequent to this 
does not reveal that any attempt was made to verify this or 
to request the treatment records.  This must be done.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the two most recent VA examinations of the veteran 
appear to be in conflict as to whether, or not, the service 
connected PTSD renders the veteran unemployable.  Another 
examination should be conducted to reconcile this difference.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   


The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  

2.  The RO should request the veteran's 
psychiatric treatment records from VAMC 
Biloxi / Gulfport from 1996 to present and 
associate them with the claims folder.  

4.  The veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service connected PTSD.  
The examination should be conducted with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  If there are different 
psychiatric disorders than post-traumatic 
stress disorder, the examiner should 
attempt reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The examiner is specifically 
requested to indicate if the symptoms of 
PTSD render the veteran unemployable.  All 
necessary special studies or tests 
including psychological testing and 
evaluation, if indicated, are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
include a definition of the numerical code 
assigned.  The claims folder and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

4.  The RO should readjudicate the claim 
in light of the evidence received.  If 
any benefit is denied, the RO should 
issue a Supplemental Statement of the 
Case and give the appellant and his 
representative an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

